     Case 3:19-cv-02139-GPC-RBM Document 9 Filed 04/30/20 PageID.179 Page 1 of 3


 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11    ALONZO JOSEPH,                                    Case No. 3:19-cv-2139-GPC-RBM
      CDCR #K-62045,
12
                                       Plaintiff,       ORDER DISMISSING CIVIL
13                                                      ACTION PURSUANT
                         vs.                            TO 28 U.S.C. § 1915(e)(2) AND
14
                                                        § 1915A(b) AND FOR FAILING
15                                                      TO PROSECUTE IN COMPLIANCE
      Dr. DAVID CLAYTON, M.D.,                          WITH COURT ORDER
16
                                     Defendant.         REQUIRING AMENDMENT
17
18
19         Plaintiff Alonzo Joseph, proceeding pro se, currently incarcerated at California
20   State Prison‒Sacramento, filed a civil complaint against Dr. David Clayton, a medical
21   doctor employed at Richard J. Donovan Correctional Facility (“RJD”) in San Diego, CA.
22   (Dkt. No. 1-3, Compl. at 2‒5.) He alleges Dr. Clayton’s decision in 2018 to discontinue
23   Tramadol in favor of non-narcotic pain relievers caused him severe pain and invoked the
24   Eighth Amendment. (Id. at 6-8.) He claims that Dr. Clayton cut him off from his pain
25   medication without any penological reason. (Id.) Joseph further alleges Dr. Clayton
26   “deliberately retaliated” against him by playing games with “[his] [t]ramadol pain
27   medication,” “without any penological reason.” (Id. at 9, 14.)
28   ///
                                                    1
                                                                             3:19-cv-2139-GPC-RBM
     Case 3:19-cv-02139-GPC-RBM Document 9 Filed 04/30/20 PageID.180 Page 2 of 3


 1   I.    Procedural History
 2         On February 18, 2020, the Court overruled Plaintiff’s objection to removal,
 3   granted Defendant’s motion to dismiss Plaintiff’s Eighth Amendment claims under
 4   Federal Rule of Civil Procedure 12(b)(6), sua sponte dismissed Plaintiff’s retaliation
 5   claims under 28 U.S.C. § 1915A(b)(1), declined to exercise supplemental jurisdiction
 6   over his state law general negligence and intentional tort claims pursuant to 28 U.S.C. §
 7   1367(c), and granted him leave to amend. (Dkt. No. 8.)
 8         Plaintiff was notified of his pleading deficiencies and granted leave to file an
 9   Amended Complaint that fixed them, if he could. (Id. at 7-13.) Plaintiff was also warned
10   that his failure to amend would result in the dismissal of his case. (Id. at 15 (citing Lira
11   v. Herrera, 427 F.3d 1164, 1169 (9th Cir. 2005) (“If a plaintiff does not take advantage
12   of the opportunity to fix his complaint, a district court may convert the dismissal of the
13   complaint into a dismissal of the entire action.”)).
14         Plaintiff’s Amended Complaint was due on or before April 1, 2020, and over one
15   month has passed since the Court issued its February 18, 2020 Order. But to date,
16   Plaintiff has failed to file an Amended Complaint, and has not requested an extension of
17   time in which to do so. “The failure of the plaintiff eventually to respond to the court’s
18   ultimatum–either by amending the complaint or by indicating to the court that [he] will
19   not do so–is properly met with the sanction of a Rule 41(b) dismissal.” Edwards v.
20   Marin Park, 356 F.3d 1058, 1065 (9th Cir. 2004).
21   II.   Conclusion and Order
22         Accordingly, the Court DISMISSES this civil action in its entirety without
23   prejudice based on Plaintiff’s failure to state a claim upon which § 1983 relief can be
24   granted pursuant to 28 U.S.C. § 1915(e)(2)(B) and § 1915A(b), and because he has failed
25   to prosecute as required by the Court’s February 18, 2020 Order requiring amendment.
26   See Fed. R. Civ. P. 41(b).
27         The Court further CERTIFIES that an IFP appeal would not be taken in good
28   faith pursuant to 28 U.S.C. § 1915(a)(3) and DIRECTS the Clerk to enter a final
                                                   2
                                                                                3:19-cv-2139-GPC-RBM
     Case 3:19-cv-02139-GPC-RBM Document 9 Filed 04/30/20 PageID.181 Page 3 of 3


 1   judgment of dismissal and close the file.
 2         IT IS SO ORDERED.
 3   Dated: April 29, 2020
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 3
                                                                     3:19-cv-2139-GPC-RBM
